 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    MICHAEL BOUSKOS,                                    Case No. 1:19-cv-01431-DAD-SAB

10                   Plaintiff,                           ORDER REQUIRING PARTIES TO FILE
                                                          JOINT STATUS REPORT
11           v.
                                                          FIVE DAY DEADLINE
12    JP MORGAN CHASE BANK, N.A.,

13                   Defendant.

14

15          On December 21, 2021, an order issued granting Defendant’s motion to compel

16 arbitration and this matter was stayed. (ECF No. 18.) Pursuant to the December 21, 2021 order,

17 the parties were to file a status report every ninety days. (Id.) On March 22, 2021, a joint status

18 report was filed. (ECF No. 19.) More than ninety days have passed and the parties have not

19 complied with the order to file a joint report on the status of the arbitration.
20          Accordingly, IT IS HEREBY ORDERED that within five (5) days from the date of entry

21 of this order, the parties shall file a joint status report and continue to file a joint status report

22 every ninety (90) days thereafter. The parties are advised that the failure to comply with this

23 order may result in the issuance of sanctions, up to and including dismissal of this action.

24
     IT IS SO ORDERED.
25

26 Dated:      June 23, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
